728 N.W.2d 862 (2007)
INTERNATIONAL HOME FOODS, INC., Plaintiff-Appellee,
v.
DEPARTMENT OF TREASURY, Defendant-Appellant.
Lenox, Inc., Plaintiff-Appellee,
v.
Department of Treasury, Defendant-Appellant.
Docket Nos. 130542, 130543. COA Nos. 253748, 253760.
Supreme Court of Michigan.
March 30, 2007.
On order of the Court, the motion for reconsideration of this Court's January 5, 2007 order is considered. In lieu of granting reconsideration, the January 5, 2007 order is amended to read as follows:
We REMAND this case to the Court of Appeals for a determination of whether there is a genuine issue of material fact as to the amount of plaintiff's tax liability. If so, the Court of Appeals may remand this case to the trial court for whatever additional proceedings it deems appropriate, including a determination of the actual amount owed.
We do not retain jurisdiction.
MICHAEL F. CAVANAGH, J., would grant reconsideration.